DETAILED ACTION
	This Office Action is based on application 16/510,557 filed 12 July 2019.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data updater” and “parity updater” in claims 1-17.  The terms satisfy the 3-prong test for interpretation under 35 USC 112(f) as the terms (A) recite a nonce term ‘updater’ for performing the claimed function of ‘controlling’, (B) the term is modified by the function of ‘controlling’ with the transition phrase ‘so as to’, and (C) the entities do not recite any structure to perform the ‘controlling’ of updating data or parity.  The specification is noted at [0088] for disclosing that both ‘updaters’ may be implemented according to processor 12 with the algorithm used to perform the ‘data updater controlling’ function being disclosed by [0091] and the algorithm used to perform the ‘parity updater controlling’ function being disclosed by Figure 5 and [0140-0157].   Thus, the specification recites sufficient structure, or means, for performing the recited functions of the “data updater” and “parity updater”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Objections
The following claims are objected to due to informalities: 
Claim 3: Regarding the limitation “wherein each of the inverting cells stores an inverted value of a value stored each of the memory cells.”, the word ‘in’ appears to be missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAUDHRY et al (US PGPub 2002/0157056).

CHAUDHRY discloses:
Claims 1, 10, and 18. A storage device/controller/method comprising: 
a semiconductor memory device (Fig 1B – Semiconductor Chip 101); and 
(Fig 1B, Processor 110-140; Sections [0028-0029] – processors access data in L2 cache), 
wherein the controller comprises,
a data updater controlling so as to update original data (Section [0048] – the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202) stored in an area indicated by an address to first data (Fig 2, the data stored in Word 202) based on the address (Section [0048] – the partial store operation includes an address directed to a portion of a line), information on to-be-updated data bits in the original data (Fig 2, Old Data 204 {‘information’}) and target 10data for the to-be-updated data bits (Fig 2, New Data 206; Section [0048] – the partial store operation includes new data 206 to be written to the portion of line 202); and
a parity updater controlling so as to update original parity for the original data to target parity, using second data obtained by the parity updater based on the original data (Fig 2, Existing ECC 214; Section [0048] – the system reads existing ECC 214; Section [0050] – Existing ECC is XOR’ed with old and new data ECC to calculate new ECC 222), the information on to-be-updated data bits (Fig 2, Old Data 204 {‘information’}; Section [0049] – old data ECC 218 is calculated from old data 204; Section [0050] – old data ECC 218 is used to calculate new ECC 222) and the target data (Fig 2, New Data 206; Section [0049] – new data ECC 212 is calculated from new data 206; Section [0050] – new data ECC 212 is used to calculate new ECC 222).  
Claims 2, 11, and 19: The storage device/controller/method according each respective parent claim, wherein the controller further comprises a first memory device in which the original data is stored (Section [0015] – old data may be read from L2 cache {‘first memory device’}), wherein the data updater transmits, to the first memory device, 20first invert indication information obtained based on (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202), and wherein the first memory device comprises an input to which the first invert indication information is input, stores the original data in the area, and updates the original data in the area to the first data based on 48the first invert indication information and outputs the second data (Section [0048] – the system reads old data 204 {‘second data’} from the portion of 202 and stores new data 206 {‘updates the original data’} to the portion of line 202).  
Claims 7, 15, and 20: The storage device/controller/method according each respective parent claim, wherein the controller further comprises a second memory device in which the original parity is stored (Section [0031] – L2 cache includes an error-correcting code for each data word), 5wherein the parity updater transmits, to the second memory device, second invert indication information for the target parity (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line), and wherein the second memory device comprises an input to which the second invert indication information is input, stores the original parity, and updates the original parity to the target parity based on the second 10invert indication information (Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6, 8, 9, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY in further view of O’BRIEN et al (US Patent 10,891,057).

With respect to Claims 3 and 12, CHAUDHRY discloses the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the first memory device comprises a memory 5cell connected to one word line and a inverting cell respectively connected to the memory cell, and wherein the inverting cell stores an inverted value of a value stored in the memory cell (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY does not appear to explicitly disclose wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells.
However, O’BRIEN discloses wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 104 and 13, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the first memory device outputs, according to a value corresponding to one of the to-be-updated data bits in the first invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as a value corresponding to the one of to-be-updated data 15bits in the second data (Section [0048] – the partial store operation includes an address directed to a portion of a line; the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202).  

With respect to Claims 5 and 14, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the value corresponding to one of the to-be-updated data bits in the first invert indication information is a value corresponding to one of the to-be-20updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claim 6, CHAUDHRY and O’BRIEN disclose the storage device according to claim 5.  CHAUDHRY further discloses wherein the value stored in the memory cell is updated to the value corresponding to one of the to-be-updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claims 8 and 16, CHAUDHRY discloses the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the second memory device comprises a memory cell connected to one word line and a inverting cell 15respectively connected to the memory cell, and wherein the inverting cell stores an inverted value of a value stored in the memory cell  (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY does not appear to explicitly disclose wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells.
However, O’BRIEN discloses wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY and O’BRIEN before him or her, to modify the circuitry of Fig 3 of CHAUDHRY to include multiple cells as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY and O’BRIEN to obtain the invention as specified in the instant claims.

Claims 9 and 17, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the second 20memory device outputs, according to each bit of the second invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as the value of the second data corresponding to the to-be-updated data bit (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line; Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}). 





(The rest of this page is intentionally left blank)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137